Case 1:20-cv-00484-LO-TCB Document 231 Filed 11/13/20 Page 1 of 1 PageID# 9094




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



  AMAZON.COM,INC., et al,

                 Plaintiffs,

                                                    Civil Action No. 1:20-cv-484(LO/TCB)

  WDC HOLDINGS LLC
  dba NORTHSTAR COMMERCIAL
  PARTNERS,et al..

                  Defendants.



                                            ORDER


          FOR REASONS stated from the bench, and in accord with specific rulings and

  instructions thereto, it is hereby

          ORDERED that Plaintiffs' Motion to Compel Production of Documents and

  Interrogatory Responses(Dkt. 190)is GRANTED;and it is further
          ORDERED that Defendants shall complete responses to Plaintiffs' First Requests for

  Production to Defendants WDC Holdings LLC and Brian Watson within eleven (11)days ofthe
  date of this Order.

          ENTERED this 13th day of November,2020.

                                                                      /s/
                                                                 arroll Buchanan
                                                         nlted States Magistrate Judge
                                             THERESA CARROLL BUCHANAN
                                             UNITED STATES MAGISTRATE JUDGE

   Alexandria, Virginia
